                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO: 3:13-CV-00447-MOC-DSC

SECURITIES AND EXCHANGE                 )
COMMISSION,                             )
                                        )
                  Plaintiff,            )
                                        )
            vs.                         )                           ORDER
                                        )
BANK OF AMERICA, N.A., et al.,          )
                                        )
                  Defendants.           )
_______________________________________ )

       THIS MATTER comes before the Court on Plaintiff’s Motion for an Order Authorizing

the Disbursement of the Bank of America Mortgage Obligations Distribution Fund, Doc. No. 67,

and a Motion to Amend that motion to indicate it is unopposed, Doc. No. 68. Having considered

these motions, the Bank of America Distribution Plan approved by this Court on July 3, 2018, and

the Declaration of the Distribution Agent, and being otherwise fully advised on this matter, the

Court hereby enters the following Order.


                                            ORDER

       IT IS, THEREFORE, ORDERED that, for good cause shown, Plaintiff’s Motions, Doc.

Nos. 67–68, are GRANTED, and the Distribution Agent SHALL disburse the Net Available

Distribution Fund in the amount of $119,758,536.86 to the six Eligible Claimants in accordance

with the terms of the Distribution Plan and the motions.

                                             Signed: July 2, 2020




      Case 3:13-cv-00447-MOC-DSC Document 69 Filed 07/02/20 Page 1 of 1
